                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

LAURIE CHAVEZ,

        Plaintiff,

v.                                                                       No. 18-cv-1136 SMV

NANCY A. BERRYHILL,
Acting Commissioner of the Social Security Administration,

        Defendant.

       ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                    DIRECTING SERVICE OF PROCESS

        THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (Long Form) [Doc. 2], filed December 5, 2018. The Court, being

fully advised in the premises FINDS that the Application is well-taken and should be GRANTED.

        IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Application [Doc. 2] is GRANTED. Plaintiff may proceed in this action without payment of a

filing fee, costs, or security therefor.

        IT IS FURTHER ORDERED that the United States Marshal Service is directed to serve

the summons and complaint on the United States Attorney, the Attorney General, and the Office

of the General Counsel of the Social Security Administration.

        IT IS SO ORDERED.


                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
